Appeal by the defendant from a judgment of the County Court, Westchester County (Colangelo, J.), rendered November 4, 2010, convicting him of criminal possession of stolen property in the fourth degree and unauthorized use of a motor vehicle in the third degree, upon his plea of guilty, and imposing sentence, including a direction that the defendant pay restitution in the sum of $798.
Ordered that the judgment is modified, on the law and as a matter of discretion in the interest of justice, by vacating the *988provision of the sentence directing the defendant to pay restitution in the sum of $798 and substituting therefor a provision directing the defendant to pay restitution in the sum of $780; as so modified, the judgment is affirmed.
At the plea proceeding, the defendant was advised that the promised sentence included a direction that he pay restitution in the sum of $780. At sentencing, over defense counsel’s objection, the court imposed a sentence which included a direction that the defendant pay restitution in the sum of $798. Under the circumstances of this case, we deem it appropriate to modify the sentence by reducing the amount of restitution so as to conform with the terms of the plea agreement (see People v Murdock, 99 AD3d 732 [2012]; People v McKenzie, 98 AD3d 749, 750-751 [2012], lv denied 20 NY3d 987 [2012]). Rivera, J.P., Dickerson, Leventhal and Lott, JJ., concur.